DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 6-7 are objected to because of the following informalities:  Claim 5 recites that wheel brakes are “decoupled”.  Claim 6 and claim 7 use language of “wheel brakes contacted” and “wheel brakes not contacted”.  The claims would read better if language similar to claim 5 was use, such as coupled and decoupled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the wheel brakes contacted with the brake circuits”.  There is insufficient antecedent basis for this limitation in the claim.  The dependency of the claim appears to be incorrect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stebner et al (US# 2021/0276523).
Stebner et al disclose all the limitations of the instant claims including; a method for an electronically slip-controllable brake system (ESC, ABS [0017][0019]) of a motor vehicle, wherein the brake system includes a plurality of mutually separate brake circuits configured to supply connected wheel brakes 34/36/38/40 with pressurizing medium, an actuatable pressure generator 6 and/or 12 configured to charge the brake circuits with a brake pressure, sensor devices configured to generate an actuating signal quantifying an actuation of the pressure generator and to measure an actual value of the brake pressure in at least one brake circuit [0016][0017], and an electronic control unit 10 configured to evaluate the signal generated by the sensor devices [0016][0017], the method comprising: determining that a disturbance exists if: the measured actual value of the brake pressure is less than a 
	Regarding claim 2, the disturbance is presence of gas bubbles.  [0013]
	Regarding claim 8, a brake pressure in the wheel brakes contacted with the brake circuits is built up in accelerated fashion by a suitably adjusted control of a drive of the pressure generator.  [0037]

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschmann et al (US# 2006/0138861).
Buschmann et al disclose all the limitations of the instant claims including; a method for an electronically slip-controllable brake system of a motor vehicle, wherein the brake system includes a plurality of mutually separate brake circuits [0028] configured to supply connected wheel brakes 7 with pressurizing medium, an actuatable pressure generator 1 and/or 5 configured to charge the brake circuits with a brake pressure, sensor devices (11/12/15 and/or unlabeled pedal sensors) configured to generate an actuating signal quantifying an actuation of the pressure generator and to measure an actual value of the brake pressure in at least one brake circuit, and an electronic control unit [0031] configured to evaluate the signal generated by the sensor devices, the method comprising: determining that a disturbance exists if an actual value of a volume of the pressurizing medium that is displaced into the brake circuits, which ascertainable from the actuating signal, is greater than a limiting value that is determined by the electronic control unit for a setpoint value for the pressurizing-medium volume to be displaced into the brake circuits in order to generate the actual value of the brake pressure.  Note [0002] indicates that air vapor causes increased volume intake and [0016]-[0018][0035] disclosed delivering a warning when the determined volume intakes are not proper 
	Regarding claim 2, the disturbance is presence of gas bubbles.  [0035]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stebner et al (2021/0276523).
Regarding claim 3, Stebner et al disclose comparing an actual value of a temperature of the brake system to a limiting temperature value; and responsive to a result of the comparison being that the actual value of the temperature is greater than the limiting temperature value for the temperature, determining that the disturbances include presence of gas bubbles in the brake circuits.  Note [0013] indicates boiling occurs at high thermal loading and [0015][0031] suggest detection based on an elevated temperature or a temperature measurement.  Stebner et al do not disclose doing so as after determining a disturbance based on pressure difference.  Stebner et al instead appear to disclose pressure and temperature as alternative ways of detecting bubbles.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the presence of a disturbance based on temperature after determining the presence based on pressure, to increase the accuracy of vapor detection, thereby ensuring the method of actuating the wheel brakes alternately disclosed by Stebner et al is carried out only in appropriate circumstances and not in situations where a leak is present.  Alternatively, it would have been obvious to use both methods as a form of redundancy, thereby increasing the likelihood of detecting an issue.  
	Regarding claim 4, in response to the determination of the presence of the gas bubbles in the brake circuits, decoupling a subset of the wheel brakes that is at one axle of the vehicle from the brake circuits.  [0032]  In consideration of the entirety of the reference, it is clear that the term “compressed air” is used in error, possibly due to translation.  It is clear that pressurized hydraulic fluid is provided to the brakes.

	Regarding claim 6, a subset of the pressure buildup valves 18/26 that are of one or more of the wheel brakes not contacted with the brake circuits are driven electronically into an open position as soon as a brake-pressure control is carried out by the electronic control unit at one of the wheel brakes contacted with the brake circuits.  Note [0033]  indicate that at the same time inlet valves 24-32 of the rear axle (wheels contacted with the brake circuits) are closed (a brake-pressure control) the inlet valves 18 and 26 of the front axle are opened.
	Regarding claim 7, the brake pressure control at the wheel brakes contacted with the brake circuits is carried out solely by an electronic driving of the pressure buildup valves assigned to those wheel brakes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK